PER CURIAM.
Petitioner is granted a belated appeal of the order of revocation of probation and the judgment and sentence issued on August 27, 2014, in Columbia County Circuit Court case numbers 09-972-CFMA and 09-903-CF. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R, App. P. 9.141(c)(6)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
LEWIS, SWANSON, and WINOKUR, JJ., concur.